Title: Preliminary Draft of an Essay on Natural Order, [ca. 10 November] 1791
From: Madison, James
To: 


[ca. 10 November 1791]
Symmetry of Nature
The planetary system, the greatest portion of the Universe, as yet brought under human observation, is regulated by fixed laws, and presents most demonstrably, a scene of order and proportion.
From analogy we conclude that the whole universe, if it were equally understood, would exhibit equal proofs of a like arrangement.
The general aspect of the earth leads us to remark the same plan of nature. Order and symmetry equally appear in the great outlines and in the most minute features of it.
In the interior structure of the earth and in the mineral Kingdom which lies cheifly below its surface, less regularity is indeed to be perceived. But even here nature has her laws, and if they are not more known, it may reasonably be ascribed to the imperfect insight to which her work is subjected. It is extremely probable that if the whole earth could be laid open & thouroughly examined from its center to its surface, in every direction, it would not only exhibit proofs of a general plan; but that many of the subterraneous parts which on examination have appeared to be thrown together without order or design, would be found related to other parts now unknown, or to the whole so as to give meaning & method to what has at present no visible trace of either.
In the animal and vegetable Kingdoms which overspread the surface of the Earth, the contrivance of nature strikes every observer. Each Kingdom has a general relation to the other: whilst the species in each have a relation & proportion to the spec[i]es in the other; and to the other species in itself.
With respect to every species whatsoever, including the human, the faculty of multiplication seems to be indefinite, and its number consequently to depend altogether on the means of subsistance on one hand, and its exposure to depredation & disease on the other.
Among all other species, than the Human, nature has evidently established a certain law of proportion, which sets bounds to the operation of the reproductive faculty. To say nothing of the pestilential attacks which seem always ready, to reduce an overgrown species to its proportionate size, the law is maintained among plants principally 1. by the greater nutriment afforded by different soils & situations to different species of plants. 2 by the alternate success of different species contending for the same spot, as the one or the other may be favored by weather or other causes. 3. by the depredation committed by herbivorous animals.
Among animals the law of proportion is maintained among the herbivorous 1. by the limited fund of vegitable subsistence provided for the class feeding on it. 2. by the depredation of the carnivorous: among the carnivorous by 1. the limited number of the herbivorous. 2 the depredation of the carnivorous one upon another; and of man on the whole.
Man, who possesses the indefinite faculty of multiplication in common with every other species, is distinguished from all by two remarkable characters: First, he is a prey to no other animals. Second, he is not limited to the spontaneous supplies of food administered by nature, but can by his reason and his hands multiply them as he pleases. He can remove every spontaneous production of the earth not fit for his use, and substitute those which suit the particular constitution & appetite of himself, or of the animals on which he feeds. He can destroy all other animals, and multiply these to the full extent of the resources reserved for them.
Such being the prerogatives of man, at once capable of breaking in on the law of proportion established among the other inhabitants of the globe, and not himself confined like them, to such a law; what is to restrain him from multiplying his race to any given number whatever? At least he must be able by extirpating every useless production of nature to convert the whole productive power of the earth into a supply of those particular plants & animals which serve his own purpose; and to increase his race as far as these will administer subsistence to it.

Plausible as this inference may appear, it may be opposed by the following considerations.
1. It is not probable that nature, after covering the earth with so great a variety of animal & vegitable inhabitants, and establishing among them so systematic a proportion, could permit one favorite offspring, by destroyg. every other, to render vain all her wise arrangements and contrivances. (a)
2. If such a revolution on the face of the globe had been within the plan of nature & the power of man, no sufficient reason can be given, why it should not have been long ago accomplished; and why we are now acquainted with any other organized beings than those which Human policy might have spared for human use.
3. The History of the human race can be traced thro’ a period of several thousand years. It does not present any conclusive evidence, that the aggregate population of the globe has undergone any very essential increase or vicisitudes; nor are there any circumstances in the history of animals and plants from which such a breach in the great law of proportion can be inferred as would favor the hypothesis. In particular there is no certain evidence that a single species of either is extinct (the animals whose bones are found on the Ohio come nearest to such an evidence).
4. On examining the constitution of nature in relation to the support of human life, there are a variety of discoveries already made which combat the hypothesis, and it is highly probable that as the secret laws of nature are more & more explored, discoveries of the same sort will be multiplied.
(a) “II éxiste un bien plus grand nombre d’êtres vivans, c’est a dire, d’animaux, que de ceux qui le sont moins ou point du tout. Il y a moins de Plantes que d’animaux; et moins de mineraux que de Plantes. Il est vrai qu’il est bien plus facile de calculer, avec quelque vraisemblance, le nombre des plantes d’apres l’etendue de la surface de la terre, que la somme des animaux. Car les nouvelles decouvertes nous montrent qu’il n’existe presque pas une seule plante, ou un seul animal, qui ne fournisse la substance a d’autres êtres animés. Il y a sans doute aussi de plantes parasites, des mousses. Mais leur nombre n’approche en aucune maniere de celui des animaux parasites, surtout de ceux que l’oeil armé decouvre.” Zoologie Geograph: premier article—l’Homme, par Zimmerman, p. 15.
“Guettard, a qui la mineralogie doit assurément beaucoup, avoit une idée particuliere, concerning [sic] la distribution des mineraux dans le sein de la terre. Il pensoit que dans les pais situés sous les mêmes climats geographiques, on trouvoit des minereaux semblables.” Id. p. 16 see also the following pages to p. 21. As to the distribution of plants Zimmerman remarks p. 21 & seq: that it probably follows the order of climates, taking the word in its physical, not geographical sense; as the combined result of the position the atmosphere & the soil of the Country; particularly of the degree of heat or cold, and of humidity. Tropical plants are produced in green houses—those of Greenland on the Alps, Pyranees, & Cordeliers. Tournefort found on Mount Ararat, at the top the plants of Lapland—lower down those of Sweeden, still lower those of France; then those of Italy—and at the foot those of Armenia the Country in which the Mountain stands. If the same does not hold throughout as to the Swiss & American Alps, it is to be ascribed to second causes—as soil shade &c &c. Id. p. 22. Of Plants, like minerals, some belong to all climates. Le Solanum nigrum Linnei, grows in every quarter & climate of the globe. The Class of Gramens, the principal food of man & frugivorous animals, grow preferably to other plants in all parts of the world. This is the case particularly with the plants on which man feeds: comme le seigle, l’orge, le froment, le millet, which are cultivated from the North of Africa to the South of Sweeden—Ensuite, dans les Zones plus ardentes, le Ris, which is also raised in Italy—Maiz, drawn from the hot countries of America, and growing in all our countries: The plants called—Holcus-Sorgum, holcus bicolor, & Poa Abyssinica, which according to Bruce are used for food by the Abyssinians—Le Dattier (Phoenix dactilifera) le Cocotin (Cocos nucifera) are found in all the Countries, including the Isles, from the North of Africa to the temperate zone of the Antarctic Hemisphere. In all countries where grain is wanted these trees serve for the principal nourishment of man; their leaves, their bark, their wood, serving moreover for sundry uses. Mosses belong to cold climates & ascend to the very pole—serving for the habitation of small animals—& the food of the Rein deer. There are plants which belong to certain countries only—le Muscadier & le Girofflier n’ont ète decouvert, but at the Moluccas & some other Isles in the South Sea—Le Magnolia odoriferánte belongs to warm countries of America only—& Tea to China & Japan. There is then in this Kingdom of Nature a regular distribution, tho’ too little known to be geographically described. There are many plants perhaps which are supposed peculiar to a small part of the Globe, that would diffuse themselves if their seed could be transported by the wind. Where this is not the case, their only chance of spreading is from the hand of man. The geographical distribution of fish, quadrupeds—birds—insects is obvious in general, though difficult to be minutely traced. Some quadrupeds bear all climates—particularly those used by man—to p. 48. For the different degrees of heat & cold bearable to the human body see p. 71–72. For the different degrees of atmospheric pressure between tops of highest Mountains & lowest descent of divers p. 72–76—for different kinds of respirable air p. 77—for the great diversity of aliments adapted to the human Constitution p. 78–85.
